         Case 20-50046 Document 11 Filed in TXSB on 04/30/20 Page 1 of 1




                         UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF TEXAS
                                 LAREDO DIVISION

                                              §
IN RE:                                        §
                                              §    CASE NO. 20-50046
Heliodoro Alberto Perez, Jr.                  §
                                              §
                                              §     CHAPTER 7
DEBTOR(S).                                    §


                           CHAPTER 7 TRUSTEE’S NOTICE OF
                         TELEPHONIC MEETING OF CREDITORS

   YOU ARE HEREBY NOTIFIED that the Meeting of Creditors set for May 6, 2020, at 12:00

PM, will be conducted telephonically. Any party in interest wishing to participate may call 877-

960-1357 at 12:00 PM. The Participant Code to enter is 3121403 and then press #.       No other

deadlines or provisions described in the Official Form 309A Notice of Chapter 7 Bankruptcy Case –

No Proof of Claim Deadline are changed by this notice, and all such deadlines and provisions

remain in full effect.


Dated: 04/30/2020                                     Respectfully submitted,

                                                      /s/Catherine Stone Curtis
                                                      Catherine Stone Curtis
                                                      Texas State Bar No.: 24074100
                                                      Southern District ID No.: 1129434
                                                      ccurtis@pulmanlaw.com
                                                      PULMAN, CAPPUCCIO & PULLEN, LLP
                                                      P.O. Box 720788
                                                      McAllen, Texas 78504
                                                      www.pulmanlaw.com
                                                      956-467-1900 (phone)
                                                      512-461-1400 (mobile)
                                                      956-331-2815 (fax)
                                                      CHAPTER 7 TRUSTEE
